DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
In response to the arguments filed 5/31/2022:
In response to the arguments of the double patenting rejections (arguments: pages 7-8):  The double patenting rejections have been dropped in view of the terminal disclaimer.
In response to the arguments of the 35 U.S.C. 112(b) rejections (arguments: pages 7-8):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 2, 10, 18, and 20:
U.S. Publication No. 2012/0014257 to Ahluwalia et al disclose in Figure 1 a base station (BS 5) for communicating with a terminal (UE 3) by a base station (BS 5) in a wireless network, comprising: 
A processor (controller 39).
A non-transitory computer readable storage medium (memory 41) storing programming for execution by the processor, the programming including instructions to (memory 41 includes instructions to be executed by controller 39 to perform BS 5 functions):
…a set of carriers… (component carriers in the anchor subset of component carriers and component carriers in another subset of component carriers; UE 3 receives data on all component carriers).
Send a first physical-layer signaling (PDCCH signaling) to the terminal that includes a first monitoring command (PDCCH signaling) instructing the terminal to monitor a first subset of carriers (component carriers in the anchor subset of component carriers) from the set of … carriers during a first time period.  BS 5 signals UE 3 via PDCCH signaling to monitor the component carriers in the anchor subset of component carriers.  The component carriers in the anchor subset of component carriers is a first subset of carriers in the set of component carriers consisting of component carriers in the anchor subset of component carriers and component carriers in another subset of component carriers.
Send a second physical-layer signaling (PDCCH signaling) to the terminal that includes a second monitoring command (PDCCH signaling) instructing the terminal to monitor a second subset of carriers (component carriers in another subset of component carriers) from the set of … carriers during a second time period, at least one carrier in the second subset of carriers being excluded from the first subset of carriers.  BS 5 signals UE 3 via PDCCH signaling to monitor the component carriers in another subset of component carriers.  The component carriers in another subset of component carriers is a second subset of the set of component carriers consisting of component carriers in the anchor subset of component carriers and component carriers in another subset of component carriers.  The component carriers in the anchor subset of component carriers is different from the component carriers in another subset of component carriers (claimed “at least one carrier in the second subset of carriers being excluded from the first subset of carriers”).  Refer to Sections 0006, 0009, 0025, 0033, 0035, 0036-0041, 0063, 0065, 0068 and claims 4, 11, 16.
Ahluwalia et al also do not disclose send an activation command to the terminal that instructs the terminal to activate a set of carriers …. over which the terminal is capable of …. receiving signals…
U.S. Publication No. 2012/0213089 to Shi et al disclose in Figures 1, 3, 7, 8 that BS sends to UE a configuration message which comprises a component carrier activation message so that UE can activate/configure one or more component carriers for UE to transmit/receive data.  Refer to Sections 0034-0040, 0053.  
Ahluwalia et al and Shi et al also do not disclose send an activation command to the terminal that instructs the terminal to configure a set of carriers …. over which the terminal is capable simultaneously receiving signals…
U.S. Publication No. 2014/0036889 to Kim et al disclose in Section 0162 that UE may simultaneously receive data on a plurality of carriers.  

However, none of the prior art disclose the limitations “… send an activation command to the terminal that instructs the terminal to activate a set of carriers, a number of carriers in the set of activated carriers being greater than a maximum number of carriers (m carriers) over which the terminal is capable of simultaneously receiving signals…”, and can be logically combined with Ahluwalia et al, Shi et al, and Kim et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20100222059 to Pani et al disclose in Figures 1-4 a method wherein a set of target carriers are monitored based on CQI.  Refer to Sections 0034-0093.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
June 2, 2022